Gamble, Judge.
In this case, the court having given certain instructions to the jury, after the evidence was closed, the plaintiffs asked that they might be allowed to take a nonsuit, *102but the court refused to permit it, and a verdict and judgment were given for the defendant.
The statutes of this state have always recognized the right of a plaintiff to take a nonsuit, and have limited its exercise to the time previous to the retiring of the jury to consider their verdict. This practice is not affected by the code, being entirely consistent with it.
The judgment is reversed, and the cause remanded,
the other judges concurring.